Citation Nr: 0328340	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  95-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service-connected cervical spine disability.  




REPRESENTATION

Appellant represented by:	Fleet Reserve Association







WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to July 1973 
and from December 1975 through January 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1994 RO decision, which granted 
service connection and a noncompensable rating for a cervical 
spine disability, effective in February 1994.  

In an October 1995 decision, the RO assigned a 10 percent 
rating for the service-connected cervical spine disability, 
effective in February 1994.  

In February 1999, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  

In June 1999, the Board remanded the case to the RO for 
additional development.  

In a June 2001 decision, the RO assigned a 20 percent rating 
for the service-connected cervical spine disability, 
effective in February 1994.  The veteran continued his appeal 
for a higher rating.  



REMAND

In an April 2003 letter, the Board informed the veteran that 
it was undertaking additional development on the issue of a 
higher rating for the service-connected cervical spine 
disability, rather than remanding the case to the RO.  

Such development was being undertaken pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

As part of its development of the case, the Board arranged 
for the veteran to undergo a VA examination, which was 
conducted in May 2003.  

Also in its letter of April 2003, the Board requested the 
veteran to provide additional information concerning the 
treatment of his cervical spine disability from July 2001 to 
the present.  The veteran responded that he had only received 
treatment at the VA clinic since July 2001.  These records 
were obtained and associated with the claims file.  

In May 2003, the U.S. Court of Appeals for the Federal 
Circuit, in D.A.V. et. al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, 02-7305, 02-7316, 2003 U.S. App. LEXIS 8275 
(Fed. Cir. May 1, 2003), invalidated 38 C.F.R. §19.9(a)(2) 
and (a)(2)(ii), which are provisions promulgated by the VA 
authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, in consideration of the change in law, the RO shall 
initially consider the evidence obtained by the Board when it 
undertook additional development of the case.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law during the pendency of the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claim (i.e., what information or evidence is required to 
grant his claim) and to assist him to obtain evidence for his 
claim.  

After a preliminary review of the record on appeal, the Board 
finds that a June 2001 letter of the RO to the veteran, 
apprising him of the redefined obligations of the VA as 
contained in the VCAA, is insufficient.  

For example, in notifying the veteran of what the evidence 
must show to establish entitlement to the benefit the veteran 
is seeking, the RO addressed the requirements for 
establishing entitlement to service connection, not a higher 
rating.  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of a higher rating for the service-
connected cervical spine disability.  

2.  Thereafter, the RO should readjudicate 
the veteran's claim of a higher rating for 
the service-connected cervical spine 
disability.  If the decision remains 
adverse to the veteran, the RO should 
provide him and his representative with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



